DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 10/19/2022. In the reply, claims 1, 15 and 18, were amended; no claims were canceled; and no claims were newly added. 

Claim Objections
Claim 24 is objected to for reciting the limitation “the flow sensor” which lacks explicit antecedent basis in the claims. 
As best understood, “the flow sensor” of claim 24 refers to the “sensor” in the step of “measuring a flow parameter of the blood within the aspiration tubing using a sensor” of claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 8, 9, 13-15, 19-22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Teigen et al (U.S. Pub. 2020/0367917 A1, hereinafter “Teigen”) in view of Sorenson et al (U.S. Pub. 2013/0150782 A1, hereinafter “Sorenson”), further in view of Zacharias (U.S. Pat. 2010/0185150 A1, hereinafter “Zacharias”), further in view of Lockhart et al (U.S. Pub. 2010/0204672 A1, hereinafter “Lockhart”).
Regarding claim 1, Teigen discloses a known method of controlling blood loss during thrombus removal (see para [0006], disclosing a method of using a pump labeled “PRIOR ART” in Fig. 1), the method comprising:
activating a vacuum pump (enclosed within a base unit 12; see para [0006]);
introducing a vacuum pressure into a vacuum line 30 (Fig. 1), the vacuum line fluidically coupled to the vacuum pump (via a vacuum connector 28 on the base unit 12; see Fig. 1) and to a receptacle 20 (via a port 24 on the receptacle; see Fig. 1); 
initiating a flow of blood through an aspiration tubing 22 (Fig. 1; see para [0006] disclosing that blood and clot are drawn into a “collection canister 20”, i.e., receptacle 20, from the aspiration tube 22), the aspiration tubing fluidically coupled to the receptacle (via an unlabeled connector located on a canister lid 26; see Fig. 1) and to the aspiration catheter (see para [0006] disclosing that the aspiration tube 22 is connected to a reperfusion catheter which has been introduced to the cerebral vasculature of a patient to aspirate clot); 
collecting blood within the receptacle 20 (see para [0006] disclosing that blood and clot are drawn into the collection canister 20).
It is noted that the method and device described in para [0006] and shown in Fig. 1 does not disclose the following steps:
measuring a flow parameter of the blood within the aspiration tubing using a sensor; 
receiving the flow parameter from the sensor at a vacuum controller; 
comparing the flow parameter to a target for the flow parameter; 
sending an automatic control signal from the vacuum controller to a regulator based on a comparison of the flow parameter to the target range; 
and adjusting the vacuum pressure within the vacuum line according to information stored in the automatic control signal.
Sorenson discloses a method of controlling vacuum pressure in an aspiration line, comprising measuring a flow parameter of the aspirated fluid within aspiration tubing 52 (Fig. 3) using a sensor (such as a pressure sensor 63; see Fig. 3) 
receiving the flow parameter from the sensor at a vacuum controller 40 (see para [0043]); 
comparing the flow parameter to a target for the flow parameter (see para [0048] disclosing comparing the pressure reading from the sensor 63 to set thresholds);
and sending an automatic control signal to a regulator based on a comparison of the flow parameter to a target and adjusting the vacuum pressure within the vacuum line according to information stored in the automatic control signal (see para [0048] disclosing that the controller 40 selectively modifies the aspiration pressure by, for example, triggering the movement of a vent valve 62 within a vent line 60 in order to reduce the vacuum pressure in the aspiration line).
A skilled artisan would have found it obvious at the time of the invention to modify the method of Teigen in order to perform the above-described method steps taught in Sorenson, in order to reduce the potential magnitude of an occlusion in the aspiration line (see Sorenson at para [0010] and para [0011]). Although Sorenson teaches that the occlusion in the aspiration line is typically caused by tissue (see Sorenson at para [0010]), a skilled artisan would have recognized the applicability to the art of Teigen, namely, the aspiration of thrombus and clots that may cause an occlusion in the aspiration line).
Further, it is noted that Teigen, in view of Sorenson, does not appear to disclose the “comparing” step involves comparing the flow parameter to a target range for the flow parameter; rather, as noted about Teigen, in view of Sorenson, discloses comparing the flow parameter to a high threshold value, but does not disclose a “range” (which is interpreted to be values bounded by upper and lower limits).
Zacharias discloses a method of controlling an occlusion-break event in a surgical apparatus, and teaches a venting valve 57 (see para [0214]) that opens (or activates) when a vacuum level signal is above a vacuum level threshold V REF 2 (see para [0214] and Fig. 15). Further, Zacharias discloses closing the venting valve 57 when the vacuum level drops below a low vacuum level threshold V REF  3 (see para [0214] and Fig. 15).
A skilled artisan would have found it obvious at the time of the invention to modify the method of Teigen, in view of Sorenson, so as to comparing the flow parameter to a target range for the flow parameter, which involves comparing the flow parameter to both a high threshold value and low threshold value to determine whether the vacuum is operating within the target range, as taught in Zacharias, in order to establish a feedback loop in response to sensing that the danger of a vacuum surge has passed and returning the valve to its appropriate default state in response to the feedback (see Zacharias at para [0214]).
Further, it is noted that Teigen does not appear to disclose positioning a thrombus retrieval device within the vascular system of the subject through the aspiration catheter.
Lockhart discloses a method of removing a thrombus material from the body in which a thrombus retrieval device 16 (Fig. 1) is placed within the vasculature of a subject through an aspiration catheter 34 (Fig. 1). 
A skilled artisan would have found it obvious at the time of the invention to modify the method of Teigen by positioning a thrombus retrieval device within the vascular system of the subject through the aspiration catheter, as taught in Lockhart, in order to perform various advantageous functions including drawing the thrombus material closer to the aspiration catheter (see Lockhart para [0039]) and to break up the thrombus material before aspiration (para [0039]).
Regarding claim 2, Teigen discloses activating a vacuum pump comprises activating the vacuum pump at full power (see Fig. 3A and para [0053] disclosing a power switch 60 which turns the pump on and off; when the power switch is turned on, it is interpreted that the pump is running at “full power”), and Teigen, as modified by Sorenson, teaches the vacuum controller adjusts the vacuum pressure within the vacuum line while the vacuum pump runs at full power (i.e., Sorenson teaches in para [0059] that adjusting the vacuum pressure within the vacuum line using the vent valve 62 while operating the vacuum pump at full power).
Regarding claim 3, Teigen, as modified by Sorenson, teaches that adjusting the vacuum pressure comprises decreasing the vacuum pressure upon a determination that the flow parameter is above an upper limit of the target range (see Sorenson at para [0048] disclosing that the controller 40 selectively modifies the aspiration pressure by, for example, triggering the movement of a vent valve 62 within a vent line 60 in order to reduce the vacuum pressure in the aspiration line upon a determination that the pressure is above a threshold value).
Regarding claim 8, Teigen, in view of Sorenson, does not appear to disclose  adjusting the vacuum pressure comprises increasing the vacuum pressure upon a determination that the flow parameter is below a lower limit of the target range.
Zacharias discloses a method of controlling an occlusion-break event in a surgical apparatus, and teaches a venting valve 57 (see para [0214]) that opens (or activates) when a vacuum level signal is above a vacuum level threshold V REF 2 (see para [0214] and Fig. 15). Further, Zacharias discloses closing the venting valve 57 when the vacuum level drops below a low vacuum level threshold V REF  3 (see para [0214] and Fig. 15).
A skilled artisan would have found it obvious at the time of the invention to modify the method of Teigen, in view of Sorenson, so as to comparing the flow parameter to a target range for the flow parameter, which involves comparing the flow parameter to a  low threshold value to determine whether the vacuum is operating within the target range, as taught in Zacharias, in order to establish a feedback loop in response to sensing that the danger of a vacuum surge has passed and returning the valve to its appropriate default state in response to the feedback (see Zacharias at para [0214])
Regarding claim 9, it is noted that Teigen, in view of Sorenson, does not appear to disclose that the lower limit is a flow rate of from 0 mL per minute to 50 mL per minute.
However, Teigen discloses that an algorithm can determine if a catheter has no flow based upon a flow rate of 0 mL per minute, and teaches that this no-flow rate corresponds to a clog or an occlusion.
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the method of Teigen, in view of Sorenson, so that the lower limit is a flow rate of 0 mL corresponding to a no-flow condition, based on the teaching in Sorenson (see para [0048]) of modifying the aspiration pressure by triggering the movement of a vent valve 62 within a vent line 60 in order to reduce the vacuum pressure in the aspiration line; a skilled artisan would have recognized that a very high pressure in the aspiration line and a no-flow condition would indicate a clog or occlusion for which it would be desirable to vent the vacuum line and reduce the vacuum pressure in the aspiration line.
Regarding claim 13, Teigen, in view of Sorenson teaches that adjusting the vacuum pressure within the vacuum line comprises manipulating a valve that opens the vacuum line to atmosphere (i.e., the vent valve 62 of Sorenson vents the vacuum line 52 to atmosphere; see Fig. 5 and para [0055]).
Regarding claim 14, Teigen, in view of Sorenson, does not appear to disclose that the step of measuring the flow parameter comprises measuring a flow rate (i.e., the modified method of Teigen measures the flow parameter as a flow pressure instead of a flow rate).
However, Teigen teaches that it may be desirable to sense a variety of flow conditions in order to manipulate a vacuum condition in a line, and teaches the use of a sensing unit comprising a pair of pressure sensors spaced apart from one another to measure differential pressure; the controller can then calculate flow based on the differential pressure and then determine whether the calculated flow rate indicates unrestricted flow, restricted flow, or a clog (see Teigen at paras [0016], [0017]). 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the method of Teigen in view of Sorenson to measure a flow parameter of the blood as a flow rate, instead of a pressure, as flow rate would have been a well-known indicator of whether a restriction, such as a clog, were present in the vacuum line; and in modifying the combination of Teigen and Sorenson to measure flow rate, a skilled artisan would have had a reasonable expectation of success in using the calculated parameter to adjust the vent valve with a reasonable expectation of success. 
Regarding claim 15, Teigen discloses using a plurality of sensors to measure one or more flow parameters of the blood at disparate points along the length of the aspiration lumen, and receiving the one or more flow parameters at the vacuum controller (see para [0075] disclosing a learning algorithm which collects pressure readings along the length of the catheter in a variety of states, and the algorithm then references those data sets to interpret readings to determine what state the catheter is in for control of the vacuum system). It is noted that claim 15 does not require that the plurality of sensors to measure one or more flow parameters are the same parameters as recited in claim 1.
Regarding claim 19, Teigen, in view of Sorenson, discloses accepting a manual command at a manual input and sending a first manual control signal responsive to the manual command to one or more of the vacuum controller, the regulator, or a receptacle vent (e.g., Sorenson teaches that the vent valve of the regulator can be manually opened; see para [0055]).
Regarding claim 20, Teigen, in view of Sorenson, discloses stopping the vacuum controller from sending automatic control signals to a regulator (Teigen discloses manually turning off the system, which stops the controller from sending control signals to a regulator; see para [0063]).
Regarding claim 21, Teigen, in view of Sorenson, discloses forming a second manual control signal at the vacuum controller based on the first manual control signal and sending the second manual control signal to the regulator and/or receptacle vent (e.g., Sorenson teaches that the vent valve of the regulator can be manually closed; see para [0055]).
Regarding claim 22, Teigen, in view of Sorenson, discloses receiving the first manual control signal at the regulator and controlling vacuum pressure within the vacuum line based on the manual control signal (e.g., as noted above, Sorenson teaches that the vent valve of the regulator can be manually opened, which functions to control vacuum within the vacuum line as described above in the rejection of claim 1).
Regarding claim 24, Teigen, in view of Sorenson, does not appear to disclose receiving information from the sensor at an indicator and informing a user of a characteristic of the flow parameter using the indicator.
However, Teigen discloses an indicator light 210 that convey the state of the catheter as being restricted, clogged, sampling or extracting (see para [0102]; the also indicator may be in the form of sounds or phrasing such as tone/pitch changes, beeping patterns or presumed audio sounds stating “clogged”, “occluded”, “clot”, “blood”, “open flow”, etc.).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Teigen, in view of Sorenson, to receive information from the sensor taught in Sorenson at an indicator, and informing a user of a characteristic of the flow parameter, in order to alert the physician to a problem within the device such as the nature of the system’s positioning (see Teigen at para [0102]).
Regarding claims 25 and 26, Teigen discloses shifting a switch from a closed configuration to an open configuration, wherein shifting the switch to the open configuration causes a clamp coupled to the aspiration tubing to allow fluid flow through the aspiration tubing (i.e., an on-off valve as disclosed on paras [0078]-[0081], which may be a pinch valve as disclosed in para [0020], which is interpreted to be a clamp), and receiving a surge protection signal upon shifting of the switch to the open configuration and decreasing the vacuum pressure upon receipt of the surge protection signal (see para [0078] disclosing that when a sampling mode is initiated, an aspiration surge is conducted, and based on the surge, the algorithm determines whether the system should revert to full aspiration).
Regarding claim 27, Teigen discloses synchronizing the delivery of power between the vacuum pump and the vacuum controller (this limitation is interpreted to be inherent in the method of Teigen because turning on the switch to operate the pump also turns on the controller at the same, or approximately the same, time).

Claims 4, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Teigen et al (U.S. Pub. 2020/0367917 A1) in view of Sorenson et al (U.S. Pub. 2013/0150782 A1), further in view of Zacharias (U.S. Pat. 2010/0185150 A1), further in view of Lockhart et al (U.S. Pub. 2010/0204672 A1), further in view of Torrance et al (U.S. 10,869,956 B2, hereinafter “Torrance”).
Regarding claims 4 and 6, it is noted that Teigen in view of Sorenson, further in view of Zacharias, further in view of Lockhart, does not disclose the upper limit flow rate of from 70 mL per minute (understood to mean milliliter per minute, hereinafter “ml/min”) to 130 ml/min, and wherein the vacuum pressure is decreased until the measured flow parameter reaches an intermediate level flow rate of 20 ml/min to 50 ml/min. Similarly, as per claim 11, Teigen does not appear to disclose that the vacuum pressure is raised until the measured flow parameter reaches an intermediate level flow rate of 20 mL per minute to 50 mL per minute.
Torrance discloses a method of removal of thrombotic material, and discloses a variety of aspiration rates, with an upper limit of 90 ml/min (as per claim 4). See col. 11, lines 21-25. Further, Torrance discloses a desirable aspiration rate of 20-60 ml/min, which would include an “intermediate level” within the range of 20-50 ml/min (as per claims 6 and 11).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the method of Teigen in view of Sorenson, further in view of Zacharias, further in view of Lockhart, so as to set an upper limit flow rate to be 90 ml/min, which is a value within Applicant’s claimed upper limit range of 70-130 ml/min, and to set an “intermediate level” of 20-60 ml/min, which includes values within Applicant’s claimed range of 20-50 ml/min, as such values would have been known to one of ordinary skill in the art to be implemented into a clot removal system with a reasonable expectation of success.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Teigen et al (U.S. Pub. 2020/0367917 A1) in view of Sorenson et al (U.S. Pub. 2013/0150782 A1), further in view of Zacharias (U.S. Pat. 2010/0185150 A1), further in view of Lockhart et al (U.S. Pub. 2010/0204672 A1), further in view of Liu et al (CN215386236U, hereinafter “Liu”).
Regarding claim 5, it is noted that Teigen in view of Sorenson, further in view of Zacharias, further in view of Lockhart, does not appear to disclose that increasing the vacuum pressure comprises lowering the vacuum pressure in a stepwise manner. Similarly, regarding claim 7, Teigen discloses that an aspiration program can be initiated upon receipt of a manual command from one or more manual inputs in communication with the regulator, the vacuum controller, or both (see para [0011] disclosing that aspiration programs can be applied on demand by a user), but does not appear to disclose that the aspiration program includes lowering the vacuum pressure in a stepwise manner. 
Liu discloses a method of performing a medical aspiration, and discloses reducing a vacuum pressure of the aspiration device in a stepwise manner, see, e.g.,  Fig. 5 illustrating decreasing negative pressure using a step-wise configuration from a level of 70-80 to 50-60, and then down to 30-40. 
A skilled artisan would have found it obvious at the time of the invention to modify the method of Teigen in view of Sorenson, further in view of Zacharias, further in view of Lockhart, so as to reduce vacuum pressure of the aspiration device in a stepwise manner, as taught in Liu, as a known form of high-precision control that would gradually reduce the vacuum level with a reasonable expectation of success.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Teigen et al (U.S. Pub. 2020/0367917 A1) in view of Sorenson et al (U.S. Pub. 2013/0150782 A1), further in view of Zacharias (U.S. Pat. 2010/0185150 A1), further in view of Lockhart et al (U.S. Pub. 2010/0204672 A1),  further in view of Janardhan et al (U.S. Pat. 8,690,907, hereinafter “Janardhan”).
Regarding claim 10, it is noted that Teigen in view of Sorenson, further in view of Zacharias, further in view of Lockhart, does not appear to disclose that increasing the vacuum pressure comprises raising the vacuum pressure in a stepwise manner. Similarly, regarding claim 12, Teigen discloses that an aspiration program can be initiated upon receipt of a manual command from one or more manual inputs in communication with the regulator, the vacuum controller, or both (see para [0011] disclosing that aspiration programs can be applied on demand by a user), but does not appear to disclose that the aspiration program includes raising the vacuum pressure in a stepwise manner. 
Janardhan discloses a method of removing thrombus, the method comprising increasing vacuum pressure in a stepwise manner, see, e.g., suction pattern 11805 (see Fig. 27I-2 and col. 166, lines 5-9). 
A skilled artisan would have found it obvious at the time of the invention to modify the method of Teigen in view of Sorenson, further in view of Zacharias, further in view of Lockhart, according to the teaching of Janardhan, so as to increase vacuum pressure in a stepwise manner, see, e.g., suction pattern 11805 (see Fig. 27I-2), which would have been useful to be aspirate soft clots (for example because the gradual increase in intensity of negative suction pressure with few pauses can assist with suction of the soft clot and/or facilitate thrombus aspiration; see col. 166, lines 5-8).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Teigen et al (U.S. Pub. 2020/0367917 A1) in view of Sorenson et al (U.S. Pub. 2013/0150782 A1), further in view of Zacharias (U.S. Pat. 2010/0185150 A1), further in view of Lockhart et al (U.S. Pub. 2010/0204672 A1), further in view of Bauer (U.S. Pat. 4,244,230).
Regarding claim 16, Teigen in view of Sorenson, further in view of Zacharias, further in view of Lockhart, does not appear to disclose measuring a frequency from the flow parameter at the vacuum controller.
Bauer discloses a sensor for measuring flow, having a fluid oscillator flowmeter in which the frequency of the oscillator is proportional to flow of the oscillator. Thus, the rate of flow can be determined from the frequency of oscillations (see Abstract and col. 5, lines 31-34).
Accordingly, since Teigen already discloses a variety of fluid flow meters, a skilled artisan would have found it obvious at the time of the invention to modify the method of Teigen in view of Sorenson, further in view of Zacharias, further in view of Lockhart, so as to provide a flow meter in the form of an oscillation flow meter which measures a frequency from the flow parameter, as taught in Bauer, as it was a known device for measuring flow and would have resulted in a reasonable expectation of success in measuring the flow within a clot removal system.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Teigen et al (U.S. Pub. 2020/0367917 A1) in view of Sorenson et al (U.S. Pub. 2013/0150782 A1), further in view of Zacharias (U.S. Pat. 2010/0185150 A1),  further in view of Lockhart et al (U.S. Pub. 2010/0204672 A1), further in view of Look et al (U.S. 10,702,292 B2, hereinafter “Look”).
Regarding claim 17, it is noted that Teigen in view of Sorenson, further in view of Zacharias, further in view of Lockhart, does not appear to disclose detecting air within the aspiration tubing and sending a leak signal to the regulator, the pump, or to the vacuum controller, and as per claim 18, wherein detecting air within the aspiration tubing or sending a leak signal to the regulator or the pump is delayed during initialization of the vacuum.
Look discloses a system and associated method for real time monitoring of an aspiration system, and discloses that the method includes detecting air within aspiration tubing and sending a leak signal to a controller (see col. 11, line 38 to col. 12, line 5 disclosing that when an air leak in the aspiration tubing is detected, a signal is sent to a controller to generate an appropriate alert). Further, as shown in Fig. 5C, vacuum is initiated before the leak is detected, indicating a delay during initialization of vacuum before detection occurs (specifically, Fig. 5C shows a breach 87, such as a leak, occurring after the initialization of vacuum indicated by slope 99). 
A skilled artisan would have found it obvious at the time of the invention to modify the method of Teigen in view of Sorenson, further in view of Zacharias, further in view of Lockhart, in order to detect air within the aspiration tubing and sending a leak signal to the regulator, the pump, or to the vacuum controller, in order to determine whether a breach in the system has occurred and to properly respond if necessary to resolve the breach after the initialization of vacuum (see Look at col. 11, lines 38-31 and lines 65-67; see also Fig. 5C). Doing so would have resulted in a more stable, effective method of clot removal with a reasonable expectation of success.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Teigen et al (U.S. Pub. 2020/0367917 A1) in view of Sorenson et al (U.S. Pub. 2013/0150782 A1), further in view of Zacharias (U.S. Pat. 2010/0185150 A1),  further in view of Lockhart et al (U.S. Pub. 2010/0204672 A1), further in view of Gentelia et al (U.S. Pat. 5,201,703, hereinafter “Gentelia”).
Regarding claim 23, Teigen in view of Sorenson, further in view of Zacharias, further in view of Lockhart, does not appear to disclose receiving the first manual control signal at the receptacle vent and opening or shutting the vent based on the manual control signal.
Gentelia discloses an apparatus for collecting blood and discloses receiving a manual signal, such as a button depression, in order to operate a relief valve at a receptacle vent to vent the blood collection container during collection of blood. See col. 9, lines 4-6 and lines 20-23.
A skilled artisan would have found it obvious at the time of the invention to modify the method of Teigen further in view of Zacharias, further in view of Lockhart, in order to receive a manual control signal at a receptacle vent, in order to relieve the buildup of undesirable pressure in the receptacle (see Gentelia at col. 9, lines 4-6).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground of rejection, which relies on the combination of references of Teigen, Sorenson, Zacharias and Lockhart. The new ground of rejection was necessitated by the amendment to claim 1.
Examiner notes an additional argument believed to be relevant to the new ground of rejection, in which Applicant reiterated that Teigen does not disclose an additional mechanism for flow rate adjustments and further alleging a lack of motivation to “add an additional mechanism for flow rate adjustments because it would be duplicative, offering no additional advantage to the direct flow rate adjustment mechanism [i.e., a pinch valve 228 that directly manipulates blood flow within tube segment 232] already envisioned by Teigen.” (Remarks, pg. 10).
Applicant’s argument appears to amount to an allegation that any conceivable mechanism for flow rate adjustments would duplicate the mechanism already envisioned by Teigen. This argument is not supported by any specific evidence, nor does it traverse a specific combination of references. 
Indeed, Teigen teaches that a user has multiple means at their disposal to adjust the flow rate of fluid through the catheter to dislodge a clot including automatically stopping an aspiration when a clot or occlusive substance becomes entrained in an aspiration catheter and yet is too large or tough to traverse the catheter (see Teigen at para [0100]). This control of aspiration pressure is performed independent of the direct flow rate adjustment mechanism taught in Teigen, even though it appears to perform a similar function (i.e., flow rate adjustment). 
For at least this reason, Applicant’s argument is not found persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/26/2022